Citation Nr: 0021663	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted]

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in March 1997, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


REMAND

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); that is, he has presented a claim that is 
plausible.  Specifically, his assertions regarding an 
increase in severity of his psychiatric disorder since his 
last evaluation are deemed sufficient to well ground this 
claim.  Shipwash v Brown, 8 Vet. App. 218 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

After a review of the evidence, the Board is of the opinion 
that an updated VA examination is in order.  The most recent 
VA examination for compensation and pension purposes was 
conducted in October 1997.  At a hearing before a RO Hearing 
Officer in April 1998, the veteran indicated that his PTSD 
had increased in severity since his last VA examination and 
he requested that he be afforded a follow-up examination.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

The October 1997 examination report indicates that the 
veteran's claims folder was not available for review at the 
time of the examination.  The Board notes that the veteran 
was hospitalized for symptoms related to his PTSD at a VA 
Medical Center (VAMC), several days prior to this 
examination.  The evidence does not show that the records of 
this hospitalization or prior treatment records were reviewed 
in conjunction with the psychiatric examination in October 
1997.  Accordingly, a new examination should be scheduled to 
evaluate the current nature and severity of his PTSD with 
consideration of the veteran's entire medical history. 

Based on the foregoing, the Board has determined that his 
claim must be REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
veteran for his PTSD since April 1998.  
After securing any necessary release(s), 
the RO should obtain these records.

2.  The appellant should be scheduled for 
a VA psychiatric examination in an effort 
to determine the nature and severity of 
the service-connected PTSD.  Prior to the 
scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  The RO should insure that 
efforts to notify the veteran of any 
scheduled VA examination are documented 
within the claims folder.  The entire 
claims folder, and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
Review of the claims folder by the 
examiner should be documented within the 
record.  The examiner should review the 
results of any testing prior to 
completion of the report.  The report of 
the examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  

If multiple psychiatric disorders are 
present, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with which 
disorders and which are part of or caused 
by PTSD.  If certain symptomatology 
cannot be disassociated one disorder from 
another, it should be so specified.  The 
examiner's attention is directed to the 
hospitalization reports dated in October 
1997 and the VA examination report also 
dated in October 1997 which reflect 
Global Assessment of Functioning (GAF) 
scores on Axis V of 50 and 53, 
respectively.

The psychiatrist should describe how the 
symptoms of the appellant's PTSD affect 
his social and industrial capacity.  The 
examiner should assign a numerical code 
under the GAF Scale.  It is imperative 
that the physician include a definition 
of the numerical code assigned.  Thurber 
v. Brown, 5 Vet.App. 119 (1993).  The 
diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  

3.  Upon completion of the above, the RO 
should review the issue on appeal, taking 
into consideration the entire evidentiary 
record to include information received 
subsequent to the June 1998 Supplemental 
Statement of the Case.  The RO should 
review the claims folder and ensure that 
all of the development action has been 
conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




